Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered April 10, 1996, convicting defendant, after a jury trial, of grand larceny in the third degree and six counts of offering a false instrument for filing in the first degree, and sentencing him to a term of 21/s to 7 years concurrent with six concurrent terms of lVs to 4 years, unanimously affirmed.
Defendant’s claim that the People failed to establish venue with respect to two counts of offering a false instrument for filing in the first degree is unpreserved and we decline to review it in the interest of justice. Venue is not an essential element of the crimes charged (see, People v Moore, 46 NY2d 1), and we reject defendant’s argument that the court’s references to New York County during its charge transformed venue into an element, thereby requiring proof beyond a reasonable doubt. In any event, venue was properly established (see, CPL 20.40 [2] [c]; [4] [k]).
The court properly denied defendant’s challenge for cause. The record supports the court’s ruling that the prospective juror’s ability to communicate in the English language was sufficient.
We perceive no abuse of sentencing discretion. Concur— Milonas, J. P., Rosenberger, Ellerin and Rubin, JJ.